Citation Nr: 0616769	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-14 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to restoration of a 30 percent evaluation for 
residuals of a right pyelolithotomy.

2.  Entitlement to an increased rating for residuals of a 
right pyelolithotomy, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from February 1973 to 
September 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision that reduced 
the 30 percent evaluation in effect for residuals of a right 
pyelolithotomy to 10 percent, effective January 2003.  


FINDINGS OF FACT

1.  By rating action dated in February 2001, the RO assigned 
a 30 percent evaluation for residuals of a right 
pyelolithotomy, effective May 2000.

2.  The VA examination of August 2002 demonstrated that the 
veteran's urinary tract infections were due to pelvic 
inflammatory disease and sexually transmitted diseases, and 
not related to her episode of renal calculus.  

3.  The medical evidence also failed to establish that the 
veteran required drainage or frequent hospitalization for the 
residuals of a right pyelolithotomy.

4.  In an October 2002 rating action, the assigned disability 
rating was reduced from 30 percent to 10 percent, effective 
January 2003.

5.  The residuals of a right pyelolithotomy require periodic 
drug therapy, but have not resulted in any recent 
hospitalization.

6.  The veteran's surgical scar is manifested by numbness.




CONCLUSIONS OF LAW

1.  The criteria for restoration of a 30 percent evaluation 
for residuals of a right pyelolithotomy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.344, 4.15(a), 
(b), Diagnostic Code 7501 (2005).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a right pyelolithotomy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.15(a), (b), 
Diagnostic Code 7501 (2005).

3.  The criteria for a separate 10 percent evaluation for 
scar, residuals of a right pyelolithotomy, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118, 
Diagnostic Codes 7802, 7803, 7804, 7805 (as in effect prior 
to, and after, August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Board 
must ensure that VA has met its responsibilities in the 
development of this case.  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Since the Court's decision is premised on the five 
elements of a service connection claim, it is the consensus 
opinion within the VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a service connection claim, to include 
an increased rating claim.

The VA satisfied its duty to notify by means of August 2002 
and March 2003 letters.  The letters informed the appellant 
of what evidence was required to substantiate her claims and 
of her and VA's respective duties for obtaining evidence.  
Although the appellant asserts that she did not receive the 
August 2002 letter, the fact remains that it was sent to the 
same address she used on her claim for an increased rating 
submitted the previous month.  The Court has defined a 
presumption of administrative regularity as follows: "[t]he 
presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties."  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. 
Chemical Foundation, 272 U.S. 1, 14-15 (1926).  While the 
Ashley case dealt with regularity and procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the 
Court applied the presumption of regularity to procedures at 
the RO level, such as in the instant case.  The appellant was 
also asked to submit evidence and/or information in her 
possession, pertinent to the appeal, to VA.  

With regard to the increased rating issue, the appellant was 
not provided notice that an effective date would be assigned 
in the event of an award of any benefit sought.  Despite the 
inadequate notice provided to the appellant on this element, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993 (where the Board addresses a 
question that has not been addressed by the RO, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Following the rating decision which effectuates 
the Board decision herein, if the veteran disagrees with the 
assigned rating and effective date for a scar residual of a 
right pyelolithotomy, he will be provided notice of all 
applicable law, and afforded an opportunity to respond.  As 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for an increased 
rating for residuals of a right pyelolithotomy, other than a 
surgical scar, the matters as to assignment of the 
appropriate disability rating, and/or appropriate effective 
date, are rendered moot.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication of the claim, the issue was readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's post-service VA records, and the reports of VA 
examinations.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that she has not identified further evidence not already of 
record that could be obtained.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claims.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to the claims.  Essentially, 
all available evidence that could substantiate each claim has 
been obtained.  

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).



Legal criteria and analysis

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and Department of Veterans Affairs regulations 
governing disability compensation and pension.  It is 
essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history....Examinations less 
full and complete than those in which payments were 
authorized or continued will not be used as a basis of 
reduction.  Ratings on account of diseases subject to 
temporary or episodic improvement, e.g., manic-depressive or 
other psychotic reaction,...will not be reduced on any one 
examination except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated....Moreover, though 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will be considered 
whether the evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life.  38 C.F.R. § 3.344(a).

The provisions of paragraph (a) apply to ratings which have 
continued for long periods at the same level (5 years or 
more).  They do not apply to disabilities which have not 
become stabilized and are likely to improve.  Reexamination 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating.  38 C.F.R. 
§ 3.344(c).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

Abscesses of the kidney will be rated as a urinary tract 
infection.  Diagnostic Code 7501.

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these. The rating schedule 
provides descriptions of various levels of disability in each 
of these symptom areas. Where diagnostic codes refer the 
decisionmaker to these specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes. Since the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a.

For urinary tract infection, poor renal function will be 
rated as renal dysfunction.  A 30 percent evaluation may be 
assigned for recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year) and/or requiring continuous intensive management.  
A 10 percent evaluation is assignable for long-germ drug 
therapy, 1-2 hospitalizations per year and/or requiring 
intermittent intensive management.  

A February 2001 rating decision increased the evaluation 
assigned for residuals of a right pyelolithotomy from 
noncompensable to 30 percent, effective May 2000.  Based on 
the medical evidence, including the findings of a VA 
examination conducted in August 2002, the RO, later that 
month, proposed to reduce the 30 percent rating to 10 
percent.  The veteran was informed of this proposal in a 
letter dated in August 2002 and when she did not respond to 
the letter, by rating action dated in October 2002, the RO 
reduced the evaluation for residuals of a right 
pyelolithotomy to 10 percent, effective January 2003.  The 
veteran disagreed with the reduction, and asserted that an 
increased rating was warranted by recitation of current 
manifestations.  Thus, the issues in this case are whether 
the 30 percent evaluation should be restored, and if a rating 
in excess of 10 percent should be assigned.  

With respect to the claim for restoration of the 30 percent 
evaluation, since it had been in effect for less than five 
years, the provisions of 38 C.F.R. § 3.344(a) are not 
applicable.  In determining the sufficiency of a rating 
reduction, the focus must be on the evidence of record at the 
time of the rating action that reduced the evaluation for the 
veteran's service-connected disability.  The provisions of 
38 C.F.R. § 3.344(c) clearly authorize a reduction in a 
rating when an examination discloses improvement.  

In this regard, there is some evidence supporting the 
veteran's claim.  VA outpatient treatment records dated in 
April 2002 show that she was on medication for a presumed 
urinary tract infection.  In July 2002, it was reported that 
she had flank pain.  Similar complaints were recorded on the 
VA examination in August 2002.  

The evidence against the veteran's claim includes the medical 
findings on examination.  Initially, the Board notes that a 
July 2002 renal ultrasound was negative and there was no 
evidence of hydronephrosis or renal calculi.  At the time of 
the VA examination in August 2002, the veteran denied urinary 
frequency or incontinence.  It was further noted that the 
most recent urine culture showed no growth.  The examiner 
related that while the veteran felt that she had recurrent 
stones, they had not been documented or noted on previous 
ultrasounds.  The diagnoses were kidney stones by history, 
surgically excised, resulting in right flank scar and 
recurrent urinary tract infections resulting in urethral 
strictures, requiring urethral dilatation three times.  
Significantly, the examiner commented that it was at least as 
likely as not that the veteran's recurrent urinary tract 
infections and urethral strictures were directly attributable 
to her recurrent episodes of pelvic inflammatory disease and 
recurrent sexually transmitted diseases, and not related to 
her one documented incident of renal calculus, which did not 
make it to the bladder or the ureter.  Since the medical 
evidence establishes that the veteran is not on continuous 
intensive management for the residuals of a right 
pyelolithotomy, does not require frequent drainage, and has 
not been hospitalized for any residuals thereof, the Board 
concludes that the reduction to 10 percent is supported by 
the record.  The Board finds that the evidence demonstrates 
improvement in the veteran's condition and that the 
preponderance of the evidence is against the claim for 
restoration of a 30 percent evaluation for residuals of a 
right pyelolithotomy.

With respect to the claim for a rating in excess of 10 
percent for residuals of a right pyelolithotomy, the Board 
notes that during the April 2003 VA genitourinary 
examination, the veteran asserted that she had been recently 
diagnosed with a urinary tract infection by her primary care 
provider and was again placed on medication.  She claimed 
that she was on medication very frequently.  The examiner 
noted that an ultrasound a few months earlier was within 
normal limits.  She made a conclusion similar to that given 
at the time of the August 2002 VA examination regarding the 
etiology of the veteran's urinary tract infections.  
Accordingly, the Board concludes that the medical findings on 
examination are of greater probative value than the veteran's 
statements regarding the severity of her condition.  The 
Board finds, therefore, that the preponderance of the 
evidence is against the claim for a rating in excess of 10 
percent for residuals of a right pyelolithotomy.

The veteran submitted a claim for an increased rating in July 
2002 and indicated that she sought a separate rating for her 
surgical scar.  

A 10 percent rating will be assigned for scars, superficial, 
poorly nourished, with repeated ulceration.  Diagnostic Code 
7803 (as in effect prior to August 30, 3002).

A 10 percent evaluation may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
Diagnostic Code 7804 (as in effect prior to August 30, 3002).

Scars may be rated on limitation on function of part 
affected.  Diagnostic Code 7805 (as in effect prior to August 
30, 3002).

Under the rating codes that became effective on August 30, 
2002, scars of other than the head, face, or neck, that are 
superficial, and that do not cause limited motion, with an 
area or areas exceeding 144 square inches (929 sq. cm.) are 
evaluated as 10 percent disabling.  Note (1) states that 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2) states that 
a superficial scar is one not associated with underlying soft 
tissue damage.  Diagnostic Code 7802.

The other new rating codes which must be considered include 
that superficial, unstable scars warrant a 10 percent 
evaluation.  Note (1) for this rating code defines an 
unstable scar as one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) states that 
a superficial scar is one not associated with underlying soft 
tissue damage.  Diagnostic Code 7803.

The new rating code further states that scars which are 
superficial and painful on examination merit a 10 percent 
evaluation.  Note (1) states that a superficial scar is one 
not associated with underlying soft tissue damage.  Note (2) 
says that for this case, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe, even 
though amputation of the part would not warrant a compensable 
evaluation. Diagnostic Code 7804.

Other scars will be rated on limitation of function of part 
affected.  Diagnostic Code 7805.

The Board finds that the old and revised schedular criteria 
for rating scars are equally favorable to the veteran.

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 
(1993). This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes. Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

The Board acknowledges that both VA examinations during the 
course of the appeal demonstrate that the scar is non-
keloidal and there is no ulceration or crusting.  It is 
significant to point out, however, that the scar is numb to 
touch.  The Board concludes that this is analogous to a 
tender and painful scar and, accordingly, a separate 10 
percent rating is warranted.  


ORDER

Restoration of a 30 percent evaluation for residuals of a 
right pyelolithotomy is denied.

A rating in excess of 10 percent for residuals of a right 
pyelolithotomy is denied.

A separate 10 percent evaluation for a surgical scar, 
residual of a right pyelolithotomy, is granted, subject to 
the governing law and regulations pertaining to the payment 
of monetary benefits.  



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


